DETAILED ACTION
Status
	This Office Action is responsive to claims filed on 7/6/2022. Please note Claims 1-14 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “computer-implentable” which possibly means “computer-implementable”. 
Claim 1 recites the step of “mirroring the object” after the step of “uniformly scaling the object”. It’s not clear whether the object being mirrored is the scaled object or the original (unscaled) object.
Claim 1 recites “the slices” which lacks antecedent basis. Applicant is suggested to clarify where the slices come from. It’s likely that the slices are generated by the step of slicing the mirrored object.
Claim 1 recites “the edge of a plane” which lacks antecedent basis. The claim fails to define any edge. Notice that an “infinite plane” has no edge, and the claim does not define a collision.
Claim 1 recites “generating from the slices points at the edge of a plane object collision” which is ambiguous. It may refer to “generating, from the slices, points at the edge of a plane object collision”; “generating, from the slices points at the edge of a plane, object collision”; or “generating, from the slices points at the edge of a plane object, collision”. Examiner notices that this generating step has multiple issues as outlined above and clarifications are needed.
Claim 1 recites “X, Y and Z quadrant locations” which is ambiguous. X, Y, and Z plane should divide the space into eight octants, not four quadrants. The limitation of “quadrant locations” potentially implies that only two of the XYZ axes are considered when assigning values to the points. Clarification is needed.
Claim 8 recites similar limitations of claim 1, and are therefore rejected. Other claims are dependent from claim 1 or claim 8, and are therefore rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claims 8-14 describe a “computer-readable medium”. Further, Applicant's specification fails to explicitly define the scope of a “computer-readable medium”. Thus, in giving the term its plain meaning (see MPEP 2111.01), the claimed computer-readable medium is considered to include data signals per se. Data signals per se are not statutory as they fail to fall into one of the four statutory categories of invention. As an additional note, a non-transitory computer readable medium having executable programming instructions stored thereon is considered statutory as non-transitory computer readable media excludes transitory data signals.
Furthermore, claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite mathematical concepts and transformations. This abstract idea is not integrated into a practical application because the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because: the claims merely recite the term “computer-imple(me)ntable” in claim 1, and “one computer-readable medium” in claim 8. These are well-understood, routine, conventional computer functions/elements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11410404, in view of Cramer (US 20210150821 A1).
Instant Application
U.S. Patent No. 11410404
1. A computer-implentable method comprising the steps of: 
1. A computer implementable method comprising the steps of:
accessing a model file containing a digital 3-D object; 
accessing a model file containing a digital 3-D object;
calculating at least one dimensional measurement of the object;
calculating at least one dimensional measurement of the object;
uniformly scaling the object in the X, Y and Z axes by a predetermined percentage; 

mirroring the object across the X, Y and Z axes; 
mirroring the object across the X, Y and Z axes;
slicing the mirrored object at a predetermined interval by an infinite plane in both a rotated and unrotated state of the infinite plane; 
slicing into slices the mirrored object at a predetermined interval by an infinite plane in both a rotated and unrotated state of the infinite plane;
generating from the slices points at the edge of a plane object collision; and 
generating, from the slices, points at an edge of a plane object collision;
assigning to the points positive and negative values relating to all possible X, Y and Z quadrant locations.
assigning to the points positive and negative values relating to all possible X, Y and Z octant locations,

exporting to a database the positive and negative values as comma-separated values; and recognizing, based on the comma-separated values in the database, one or more 3-D objects.


Claims 1-12 of U.S. Patent No. 11410404 do not disclose “uniformly scaling the object in the X, Y and Z axes by a predetermined percentage”. 
However, in the same field of endeavor, Cramer discloses uniformly scaling the object in the X, Y and Z axes by a predetermined percentage ([0120] “To achieve this, in Prototype A, all elements (of the set of allowed geometric shapes of notches) are unique subject to scaling. The scaling may be uniform in all directions.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have uniformly scaled the object. Doing so could allow the user or image recognition software to better distinguish between different elements, as taught by Cramer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kennefick (US 9026407 B1) – This reference discloses accessing and mirroring a 3D model, slicing the 3D model in a rotated state, and assigning values to generated points.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG WU whose telephone number is (571)270-5207. The examiner can normally be reached MON-FRI: 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHONG WU/Primary Examiner, Art Unit 2613